SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 12, 2014 Air T, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-11720 52-1206400 (State or Other Jurisdiction (Commission File Number)(I.R.S. Employer Identification No.) of Incorporation) 3524 Airport Road Maiden, North Carolina 28650 (Address of Principal Executive Offices) (Zip Code) (828) 464-8741 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 1.01Entry into a Material Definitive Agreement On September 12, 2014, Air T, Inc. (the “Company”) and its subsidiaries, Mountain Air Cargo, Inc., Global Ground Support, LLC, CSA Air, Inc. and Global Aviation Services, LLC (together with the Company, the “Borrowers”), entered into Amendment No. 6 to Loan Agreement dated as of September 12, 2014 (“Amendment No. 6”) with Bank of America, N.A. (the “Lender”).Amendment No. 6 amends the Loan Agreement dated as of September 18, 2007 between the Borrowers and the Lender, as amended (the “Loan Agreement”), to, among other things: ●increase the maximum amount of the revolving line of credit available thereunder from $7,000,000 to $9,000,000 through December 31, 2014, with the maximum amount of the revolving line of credit returning to $7,00,000 on January 1, 2015; ●extend the term of the Loan Agreement from August 31, 2015 to August 31, 2016; and ●revise the covenant requiring periodic delivery of financial information by the Borrowers to the Lender. Amendment No. 6 is filed as Exhibit 10.1 hereto and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits (c)Exhibits Exhibit 10.1 Amendment No. 6 to Loan Agreement dated as of September 12, 2014 between, Air T, Inc., Mountain Air Cargo, Inc., Global Ground Support, LLC, CSA Air, Inc. and Global Aviation Services, LLC and Bank of America, N.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 15, 2014 AIR T, INC. By:/s/ Cheryl C. Sigmon Cheryl C. Sigmon, Vice President-Finance, Treasurer and Secretary Exhibit Index Exhibit Description Exhibit 10.1 Amendment No. 6 to Loan Agreement dated as of September 12, 2014 between, Air T, Inc., Mountain Air Cargo, Inc., Global Ground Support, LLC, CSA Air, Inc. and Global Aviation Services, LLC and Bank of America, N.A.
